990 So.2d 730 (2008)
In re Brian L. THOMPSON.
No. 2008-OB-1468.
Supreme Court of Louisiana.
September 16, 2008.

ORDER
Considering the Petition for Resignation from the Practice of Law Filed by Brian L. Thompson,
IT IS ORDERED that the petition of Brian L. Thompson, Louisiana Bar Roll number 18465, seeking to voluntarily resign from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XVIII, § 5 be and is hereby granted.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana